DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20200204527 A1 to Vass et al., hereinafter Vass.
Regarding claim 1, Vass teaches a computer-implemented method comprising:
discovering a set of one or more systems connected via at least one network using one or more domain name server (DNS} service discovery techniques (paragraph 128, “Platform specific Doman Name System services and integration into access routing”, and paragraphs 196 and 581);
identifying at least one of the one or more systems of the discovered set by processing cryptographic data associated with at least a portion of the one or more systems using one or more digest access authentication techniques (paragraphs 599 and 600); 
and performing one or more automated actions based at least in part on the at least one identified system (paragraphs 164, 203, 236, and 301);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (paragraph 613, 673, and 675, “one or more processor, memory and mass storage devices” and paragraph 686).
Regarding claim 2, Vass teaches wherein performing the one or more automated actions comprises establishing a secure communication session with the at least one identified system (paragraph 214, “TLS connection is established”, paragraph 217, “the client devices establish proper client certificate-verified TLS sessions” and paragraph 601).
Regarding claim 3, Vass teaches wherein the method is performed by at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming that the at least one source system and the at least one target system have at least one private key associated with certificates published on respective uniform resource locators using at least one token (paragraphs 211, 219, 220, 234, and 286).
Regarding claim 4, Vass teaches wherein the method is performed by at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises locating at least one opaque string from a session map associated with the at least one source system and the at least one target system using at least one system identifier (paragraphs 431 and 448).
Regarding claim 5, Vass teaches wherein the method is performed by at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming the identity of the at least one target system by comparing hash-based message authentication code at least one nonce associated with the at least one target system (paragraphs 199 and 501).
Regarding claim 6, Vass teaches wherein using one or more DNS service discovery techniques comprises configuring at least one DNS to host multiple types of records for a particular domain (paragraphs 511, 512, 616, “Record Storage database”, 620, 624, and 636, “indexing of searchable records within the ZP-APP registry”).
Regarding claim 7, Vass teaches wherein configuring at least one DNS to host multiple types of records comprises configuring the at least one DNS to host two or more of canonical name records, mail exchange records, pointer records, service records, and text records for the particular domain (paragraphs 511, 512, 616, “Record Storage database”, 620, 624, and 636, “indexing of searchable records within the ZP-APP registry”).
Regarding claim 8, Vass teaches wherein discovering the set of one or more devices comprises discovering all systems connected via the at least one network (paragraphs 214, 215, 301, and 375).
Regarding claim 9, Vass teaches wherein performing the one or more automated actions comprises outputting, using at least one of one or more uniform resource locators and one or more user interfaces, information pertaining to the at least one identified system (paragraph 565).
Regarding claim 10, Vass teaches wherein performing the one or more automated actions comprises processing at least one automated response from the at least one identified system confirming an operational status of the at least one identified system (paragraph 123, “to verify the operating state of the platform”).
Regarding claim 11, Vass teaches wherein discovering the set of one or more devices comprises discovering the set of one or more systems on at least a basis of one or more identified cluster manager services (paragraph 547, 574, and 577).
Regarding claim 12, Vass discloses a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (paragraph 4, “computer program code products (software) for creating, maintaining and operating a secure, private platform and network for telecommunications”, paragraph 18, “a non-transitory digital processor-readable medium” and paragraph 19), wherein the program code when executed by at least one processing device causes the at least one processing device:
to discover a set of one or more systems connected via at least one network using one or more DNS service discovery techniques (paragraph 128, “Platform specific Doman Name System services and integration into access routing”, and paragraphs 196 and 581); 
to identify at least one of the one or more systems of the discovered set by processing cryptographic data associated with at least a portion of the one or more systems using one or more digest access authentication techniques (paragraphs 599 and 600); 
and to perform one or more automated actions based at least in part on the at least one identified system (paragraphs 164, 203, 236, and 301).
Regarding claim 13, Vass discloses wherein performing the one or more automated actions comprises establishing a secure communication session with the at least one identified system (paragraph 214, “TLS connection is established”, paragraph 217, “the client devices establish proper client certificate-verified TLS sessions” and paragraph 601).
Regarding claim 14, Vass discloses wherein the program code is executed by at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming that the at least one source system and the at least one target system have at least one private key associated with certificates published on respective uniform resource locators using at least one token (paragraphs 211, 219, 220, 234, and 286).
Regarding claim 15, Vass discloses wherein the program code is executed by at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises locating at least one opaque string from a session map associated with the at least one source system and the at least one target system using at least one system identifier (paragraphs 431 and 448).
Regarding claim 16, Vass discloses wherein the program code is executed by at least one source system  from the set of one or mere systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming the identity of the at least one target system by comparing hash-based message authentication code at least one nonce associated with the at least one target system (paragraphs 199 and 501).
Regarding claim 17, Vass discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory (paragraphs 18 and 675, “one or more processor, memory and mass storage devices”); 
the al least one processing device being configured: 
to discover a set of one or more systems connected via at least one network using one or more DNS service discovery techniques (paragraph 128, “Platform specific Doman Name System services and integration into access routing”, and paragraphs 196 and 581); 
to identify at least one of the one or more systems of the discovered set by processing cryptographic data associated with at least a portion of the one or more systems using one or more digest access authentication techniques (paragraphs 599 and 600); 
and to perform one or more automated actions based at least in part on the at least one identified system (paragraphs 164, 203, 236, and 301). 
Regarding claim 18, Vass discloses wherein the at least one processing device comprises at least one source system from the set of one or more systems, wherein the al least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming that the at least one source system and the at least one target system have at least one private key associated with certificates published on respective uniform resource locators using at least one token.
Regarding claim 19, Vass discloses wherein the at least one processing device comprises at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises locating at least one opaque string from a Session map associated with the at least one source system and the at least one target system using at least one system identifier.
Regarding claim 20, Vass discloses wherein the at least one processing device comprises at least one source system from the set of one or more systems, wherein the at least one identified system comprises at least one target system from the set of one or more systems, and wherein using one or more digest access authentication techniques comprises confirming the identity of the at least one target system by comparing hash-based message authentication code at least one nonce associated with the at least one target system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to establishing secure network connections and communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431